                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 ANNIE OAKLEY ENTERPRISES, INC.                 )
 and RENEE GABET,                               )
                                                )
                Plaintiffs,                     )
                                                )
        VS.                                     )          1:20-cv-00638-RLY-MG
                                                )
 RISE-N-SHINE, LLC, AMAZON.COM,                 )
 INC., and WALMART, INC.,                       )
                                                )
                Defendants.                     )

                                            ORDER

       Plaintiffs Annie Oakley Enterprises, Inc. ("Annie Oakley”) and Renee Gabet ("Gabet")

bring this action against Defendants Rise-N-Shine, LLC, ("RNS"), Amazon.com, Inc. and

Walmart, Inc., for claims of trademark infringement and violations of other state and federal

laws. Plaintiffs have filed a Motion for Extension of Time to Respond to Defendants' Motion for

Summary Judgment. [Filing No. 132]. Defendants filed a response in opposition, [Filing No. 133],

and Plaintiffs then filed a reply in support of their Motion, [Filing No. 134]. The Motion is now

ripe for the Court's consideration.

                                             I.
                                         BACKGROUND

       Annie Oakley sells a line of products that includes shampoo and conditioner with the

slogan and trademark RISE 'N SHINE. [Filing No. 32 at 4.] Ms. Gabet is Annie Oakley's founder

and sole shareholder. [Filing No. 32 at 3.] Ms. Gabet is also the sole owner of Trademark

Registration No. 2,549,750 in connection with perfumes, body oils, room fragrances, and essential

oils for personal use, and Trademark Registration No. 3,990,283 in connection with shampoos,

hair conditioners, body soaps, and body powders. [Filing No. 32 at 4.] Annie Oakley alleges that

                                               1
it is the only entity authorized by Ms. Gabet to use the RISE 'N SHINE Mark in connection with

essential oils for personal use since at least January 2000, and in connection with shampoos, hair

conditioners, body soaps, and body powders since at least April 2001. [Filing No. 32 at 4-5.]

Plaintiffs have developed a national customer base. [Filing No. 32 at 5.] Plaintiffs allege that they

market and sell their products using the RISE 'N SHINE Mark around the world through their

store, by mail, through wholesalers, and online. [Filing No. 32 at 5.]

       Defendants are also in the business of selling hair care products. [Filing No. 32 at 5.] On

February 12, 2019, Defendant RNS sought to register the RISE-N-SHINE Mark in connection

with hair conditioners, shampoos, and assorted nutritional supplements. [Filing No. 32 at 7.] On

June 12, 2019, believing Defendant's use of the RISE-N-SHINE Mark infringes on their RISE 'N

SHINE Mark, Plaintiffs filed a Notice of Opposition against the RISE-N-SHINE application.

[Filing No. 32 at 7-8.]

       Amazon.com, Inc. and Walmart, Inc., the other two defendants in this case, operate online

marketplaces where third-party vendors can sell their products. [Filing No. 32 at 9, Filing No. 32

at 12.] Both companies sell the alleged infringing products. [Filing No. 32 at 12, Filing No. 32 at

16.]

       The Court set a deadline to complete liability discovery of June 25, 2021 and a deadline of

January 24, 2022 to complete all remaining discovery. [Filing No. 117.] The dispositive motion

deadline is August 25, 2021. [Filing No. 117.] Nevertheless, Defendants filed a Motion for

Summary Judgment on June 1, 2021, well before the August 25, 2021 deadline. [Filing No. 127.]

Plaintiffs' Motion for Extension asks to extend their deadline for responding to the Motion for

Summary Judgment that would otherwise be June 29, 2021 to September 25, 2021. [Filing No.

132 at 1.]



                                                 2
                                                II.
                                         LEGAL STANDARDS

        Rule 56(d), provides as follows:

        If a nonmovant shows by affidavit or declaration that, for specified reasons, it
        cannot present facts essential to justify its opposition [to a motion for summary
        judgment], the court may:

        (1) defer considering the motion or deny it;
        (2) allow time to obtain affidavits or declarations or to take discovery; or
        (3) issue any other appropriate order.

Fed. R. Civ. P. 56(d). "Rule 56 permits a district court to delay consideration of a summary

judgment motion and order additional discovery before ruling if the non-movant demonstrates that

'it cannot present facts essential to justify its opposition.'" Sterk v. Redbox Automated Retail, LLC,

770 F.3d 618, 627-28 (7th Cir. 2014) (quoting Fed. R. Civ. P. 56(d)). The nonmoving party must

make a "good faith showing that it cannot respond" to the motion for summary judgment absent

additional discovery. Kalis v. Colgate-Palmolive Co., 231 F.3d 1049, 1058 n.5 (7th Cir. 2000)

(quoting United States v. All Assets and Equip. of W. Side Bldg. Corp., 58 F.3d 1181, 1190 (7th

Cir. 1995)).

"The Rule places the burden on the non-movant that believes additional discovery is required to

'state the reasons why the party cannot adequately respond to the summary judgment motion

without further discovery.'" Sterk, 770 F.3d at 628 (quoting Deere & Co. v. Ohio Gear, 462 F.3d

701, 706 (7th Cir. 2006)). Additionally, "[a] party seeking relief under Rule 56(d) must show by

affidavit or declaration specific reasons discovery should be extended, which requires more than

a fond hope that more fishing might net some good evidence." Smith v. OSF HealthCare Sys., 933

F.3d 859, 864 (7th Cir. 2019). The non-moving party's Rule 56(d) affidavit should provide (1)

what facts are sought and how they are to be obtained; (2) how these facts are reasonably expected

to create a genuine issue of material fact; (3) what efforts the affiant has made to obtain those facts;

                                                   3
and (4) why these efforts were unsuccessful. See Coward v. Town and Village of Harrison, 665 F.

Supp. 2d 281, 301 (S.D.N.Y. 2009); Deere & Co., 462 F.3d at 706; Reed v. Lawrence Chevrolet,

Inc., 14 F. App'x 679, 685 (7th Cir. 2001). The Seventh Circuit has held that lack of diligence in

pursuing discovery or unjustified delay tactics are reasons to deny a Rule 56(d) motion. Kalis, 231

F.3d at 1058 n. 5.

                                               III.
                                           DISCUSSION

       In their Motion, Plaintiffs argue they need additional discovery in the form of a Fed. R.

Civ. P. 30(b)(6) deposition of RNS, to obtain facts necessary for their response to Defendant's

Motion for Summary Judgment, [Filing No. 127]. According to Plaintiffs' counsels' declaration,

Plaintiffs have not yet completed discovery nor taken the 30(b)(6) deposition of RNS because of

Plaintiffs' pending Motion to Dismiss Rise N-Shine, LLC's Second Amended Counterclaims,

[Filing No. 64]. Plaintiffs argue that "because some of the issues in this case are likely to be

resolved upon the outcome of the Motion to Dismiss, Plaintiffs did not think it was effective to

complete discovery and depositions prior to a ruling." [Filing No. 132 at 2; Filing No. 132-1 at 1.]

       Plaintiffs have identified numerous topics that they wish to explore during a 30(b)(6)

deposition of RNS, including:

       the extent to which RNS has sold or distributed International Class 3 products under
       the mark Rise 'N Shine; the extent to which RNS has sold or distributed oil or hair
       care related products that are within the scope of Plaintiffs’ federal trademark
       registrations; the extent to which RNS's oil or hair related products distributed
       under the mark Rise 'N Shine or the advertising therefor was unlawful because they
       violated FTC regulations and/or the May 20, 2015 final judgment and injunction
       entered in FTC v. Rise-N-Shine, LLC and Cathy Beggan, Docket No. 15-3301
       (D.N.J. May 20, 2015); the extent to which the International Class 3 products sold
       or distributed under the mark Rise 'N Shine that contain a "Natural Fragrance" as
       advertised in RNS's hair-related products include oils or ingredients within the
       scope of the goods recited in Plaintiffs' trademark registrations; and the extent to
       which the uses RNS made of the term Rise-N-Shine for oil and hair-related products
       were trademark uses and the extent to which such uses were continuous or sporadic.

                                                 4
[Filing No. 132 at 4-5.] Plaintiffs argue that these contested issues are core to Defendants' Motion

for Summary Judgment and that Plaintiffs require additional discovery and a Rule 30(b)(6)

deposition to properly address these issues prior to filing a response. [Filing No. 132 at 5.]

          In their response, Defendants contend that Plaintiffs have not adequately shown good cause

for a three-month extension to respond to the Motion for Summary Judgment, [Filing No. 127].

Defendants cite Plaintiffs' delay of two weeks before filing the instant Motion, which was also

filed one week before the discovery deadline to serve a Rule 30(b)(6) Notice on RNS. [Filing No.

133 at 1.] Defendants further argue that Plaintiffs have not shown the "diligence" in pursuing

discovery required by Rule 56(d) because Plaintiffs received Defendants' responses to written

discovery and any information necessary to conduct a Rule 30(b)(6) deposition on RNS in months

prior and a "diligent" plaintiff would have taken a Rule 30(b)(6) deposition of RNS at an earlier

time. [Filing No. 133 at 2.] Defendants note that they do not oppose a short and reasonable

extension. [Filing No. 133 at 4.] Plaintiffs claim that because of their pending Motion to Dismiss,

[Filing No. 64], they were not pursuing discovery until that motion had been ruled upon. Plaintiffs

argue that they believed it would be ineffective to complete discovery and depositions prior to a

ruling.

          A motion to dismiss does not generally bring litigation to a halt, and Plaintiffs seem to

acknowledge as much with their motion practice in this case. [Filing No. 23; Filing No. 25; Filing

No. 45; Filing No. 64.] On June 1, 2021, the Court conducted a telephonic status conference with

the parties and entered a minute order encouraging the parties to continue discovery and

disclosures while the remaining Motion to Dismiss, [Filing No. 64], is pending. [Filing No. 126.]

That same day, Defendants filed their Motion for Summary Judgment and Brief in Support. [Filing

No. 127; Filing No. 128.] Plaintiffs note that they noticed a 30(b)(6) deposition of RNS for June

                                                  5
25, 2021, but the deposition did not occur on that date and the parties are currently discussing a

date in late July 2021 for the deposition.

       The instant Motion for Extension was timely filed within the deadline for Plaintiffs to

provide a response to the Motion for Summary Judgment, and Plaintiffs have provided specific

reasons showing that an extension is required to respond to the summary judgment motion. The

Court agrees with Defendants that Plaintiffs did not adequately explain how the Rule 30(b)(6)

deposition topics would differ if Plaintiffs' Motion to Dismiss had been ruled on. While motions

to dismiss generally don't halt discovery absent a showing of good cause, this Court finds a

moderate extension is appropriate here. The Court GRANTS IN PART AND DENIES IN PART

Plaintiffs' Motion for an Extension insomuch as the Court will provide a reasonable extension of

September 1, 2021 to respond to Defendants' Motion for Summary Judgment to allow time for a

Rule 30(b)(6) deposition of RNS.

                                                IV.
                                             CONCLUSION

       The Court GRANTS IN PART AND DENIES IN PART Plaintiff's Motion for Extension

of Time to Respond to Defendants' Motion for Summary Judgment, [132]. The deadline to

complete liability discovery is extended to September 1, 2021 for the sole purpose of conducting

a Rule 30(b)(6) deposition. The, deadline for Plaintiffs to respond to the Defendants Motion for

Summary Judgment, [127], is extended to September 1, 2021.



          Date: 7/8/2021
                                                           Ma r
                                                              ioGa r
                                                                   cia
                                                           Unit
                                                              e dSta
                                                                   tesMa gi
                                                                          st
                                                                           rateJudge
                                                           Souther
                                                                 nDi s
                                                                     tri
                                                                       ctofIndia
                                                                               na

Distribution via ECF only to all counsel of record.

                                                 6
